Case 6:20-cv-00486-JCB-KNM Document 5 Filed 10/23/20 Page 1 of 1 PageID #: 12




                                  No. 6:20-cv-00486

                              Bruce Darnell Dotson, II,
                                      Plaintiff,
                                         v.
                               United Nations, et al.,
                                     Defendants.


                                       ORDER

                Plaintiff Bruce Darnell Dotson, II, proceeding pro se, filed
            the above-styled civil rights lawsuit pursuant to 42 U.S.C.
            § 1983. The case was referred to United States Magistrate
            Judge K. Nicole Mitchell, who issued a report and recommen-
            dation (Doc. 3) concluding that plaintiff’s complaint should
            be dismissed with prejudice for purposes of in forma pauperis
            proceedings pursuant to 28 U.S.C. § 1915(g). Plaintiff did not
            object to the report and recommendation. Finding no clear er-
            ror, abuse of discretion, or legal conclusions contrary to law,
            the court accepts the report and recommendation. Doc. 3. For
            the reasons stated in the magistrate judge’s report and recom-
            mendation, plaintiff’s complaint is dismissed with prejudice
            for purposes of in forma pauperis proceedings pursuant to 28
            U.S.C. § 1915(g). Plaintiff may resume his lawsuit if he pays
            the entire filing fee of $400 within 30 days after the entry of
            the final judgment.
                                 So ordered by the court on October 23, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
